Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA , and claims 1-3, 5-20 are now pending.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Double Patenting
Applicant is advised that should claim 1 be found allowable, claims 16-17, 20 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof. When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim. See MPEP § 608.01(m).

Claim Rejections - 35 USC § 112
Claim 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  (a) Claim 1 (and similarly for claims 6, 8, 16, 19 & 20), reference to “according to a first communication standard,” is vague as it is not readily apparent what encompasses “a first communication standard,” rendering the claim indefinite.  
(b) Claim 2, the language “wherein the first communication standard is compliant with a magnetic tape standard,” is vague, as it is not readily apparent what is encompassed by “compliant” in the context of a “communication standard,” and as such, renders the claim indefinite.  


Claim Rejections - 35 USC § 103
Claim 6, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larson (USPGPUB 2006/0077585) in view of Chiba et al. (USPGPUB 2014/0143796)(hereinafter “Chiba”).  For claim 6, insofar as the claim(s) are definite and understood with respect to 35 U.S.C. 112(b), Larson, as shown mainly in FIGs. 1-4, is considered to teach a cartridge memory device 30 (FIG. 3) used in a data storage cartridge 20, wherein the cartridge memory “device” 30 comprises: a communication unit 94 that performs wireless communication (para [0032]); a control unit 92 that has the ability to transmit/receive data to/from a recording/reproduction device (not shown) according to a first communication standard via a communication unit, e.g., electronically records and stores data (see para [0030]), and transmits data to an information terminal, e.g., reader 102 (FIG. 4), according to a second communication standard, e.g., RF wirelessly, via the communication unit (see para [0032]); and a storage unit, e.g., 92, that stores data related to the tape cartridge 20 (para 0036]).  It is noted that the memory chip 92 of Larson has the dual function of a control chip and storage unit, as described above.
Larson remains expressly silent as to both the first and second communication to be of a wireless communication, via the communication unit, insofar as the claims are definite and understood.  
Chiba, in the same field of endeavor of information recording medium cartridge using wireless communication, Chiba further discloses the use of a RFID tag 32 (FIG. 5) which is capable of wireless communicating using standardized RFID methods including Bluetooth, NFC and UWB (see para [0123]).  From this teaching, it would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the claimed invention to have utilized a plurality 
Additionally for claim 6, the teaching of Larson in view of Chiba is considered to encompass wherein the storage unit 92 includes: a first storage area that stores data compliant with a magnetic tape standard, e.g., tape rotation sensor data (para [0037]); and a second storage area that stores additional data, e.g., temperature/ humidity of the cartridge (para [0032]), insofar as it is understood and/or defined what “magnetic tape standard” and “additional data” represent.
Claim 20 directly corresponds to claim 1, e.g., excludes “tape”, and therefore is broader and rejected under the same grounds.

Allowable Subject Matter
Claims 1, 8, 16, 19, 20 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.  It follows that claims 2-3, 5, 9-15 are allowable as being dependent from claim 1.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 10/11/21 have been fully considered but they are not fully persuasive.
A…Applicant did include the allowable subject matter of claim 4 into claims 8, 16, 19 & 20, however, failed to sufficiently address the 112(b) rejection, with reference to “according to a first communication standard,” being vague, which is still maintained herein.
B…With respect to claim 6, the Examiner acknowledges it has been rewritten into independent form, however, the Examiner had objected to claim 7 as being allowable, not claim 6.  Therefore, the rejection to claim s been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN E MILLER whose telephone number is (571)272-7578.  The examiner can normally be reached on M-F, 8:15-5:15, FF OFF.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571-270-1210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. 
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/BRIAN E MILLER/Primary Examiner, Art Unit 2688                                                                                                                                                                                                        


BEM
October 20, 2021